Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-19 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11424377. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations in claim 1, 2, 3 are also in corresponding claim 1 of U.S. Patent No. 11424377, all the limitations in claim 4 are also in corresponding claim 2 of U.S. Patent No. 11424377, all the limitations in claim 5 are also in corresponding claim 3 of U.S. Patent No. 11424377, all the limitations in claim 6 are also in corresponding claim 4 of U.S. Patent No. 11424377, all the limitations in claim 7 are also in corresponding claim 5 of U.S. Patent No. 11424377, all the limitations in claim 8 are also in corresponding claim 6 of U.S. Patent No. 11424377, all the limitations in claim 9 are also in corresponding claim 8 of U.S. Patent No. 11424377, all the limitations in claim 10 are also in corresponding claim 9 of U.S. Patent No. 11424377, all the limitations in claim 11 are also in corresponding claim 11 of U.S. Patent No. 11424377, all the limitations in claim 12, 13 are also in corresponding claim 12 of U.S. Patent No. 11424377, all the limitations in claim 14 are also in corresponding claim 13 of U.S. Patent No. 11424377, all the limitations in claim 15 are also in corresponding claim 15 of U.S. Patent No. 11424377, all the limitations in claim 16 are also in corresponding claim 14 of U.S. Patent No. 11424377, all the limitations in claim 17 are also in corresponding claim 16 of U.S. Patent No. 11424377, all the limitations in claim 18 are also in corresponding claim 17 of U.S. Patent No. 11424377, all the limitations in claim 19 are also in corresponding claim 18 of U.S. Patent No. 11424377.
Claim 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 11424377 in view of Wei et al. (US 20150091065 A1) hereafter referred to as Wei.
Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations in claim 20 are also in corresponding claim 20 of U.S. Patent No. 11424377 excepting “over the shallow trench isolation structures”,
however this is common see Wei Fig. 9 see doped epitaxial layer 206 passes over isolation layers 205 to reach gate structure 210.
Thus it would be obvious to modify claim 20 of U.S. Patent No. 11424377 to include “over the shallow trench isolation structures”,
and the motivation is that it is known that doped semiconductor can interconnect two devices very well.

The Examiner notes that claims 3, 6-20 have only a double patenting rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 4, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20050133723 A1) hereafter referred to as Lee
In regard to claim 1 Lee teaches [see Fig. 13, see Figs. 7-11, “photodetector” see paragraph 0045] a structure comprising: 
a substrate material [see N well on substrate] comprising a doped well region; and 
a trench photodiode [see trenches in N well in Fig. 8 , then “SiGe intrinsic layer”,  then P type Si] 
but does not mention comprising sidewalls contacting the doped well region.  
The Examiner notes that the sidewalls comprise a different material than the doped well i.e. the claim does not state that a portion of the doped well cannot be part of the photodiode, thus see that in Fig. 13 a person of ordinary skill can draw a “sidewall” of the diode around each trench, in other words simply naming a portion of a well as “well” and another portion as “part of the photodiode” cannot be considered as novel.
Thus it would be obvious to modify Lee to include “comprising sidewalls contacting the doped well region”.
The motivation is that a portion of the well is also a portion of the photodiode and can be named as such.
In regard to claim 2 Lee teaches wherein the trench photodiode comprises [see microlens in Fig. 13] a domed structure.  
In regard to claim 4 Lee teaches wherein the domed structure is aligned and fully integrated with [see Fig. 13]  the trench photodiode, which comprises a light absorbing [SiGe] material.  
In regard to claim 5 Lee teaches wherein the light absorbing material comprises [SiGe] a Ge based material.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITARAMARAO S YECHURI whose telephone number is (571)272-8764. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on (571)272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SITARAMARAO S YECHURI/               Primary Examiner, Art Unit 2818